Exhibit 10.1b
 
AKEENA SOLAR, INC.
 
2006 INCENTIVE STOCK PLAN

 
NONQUALIFIED STOCK OPTION AGREEMENT
 
This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
the _____ day of _______________, ______ (the “Grant Date”), is between Akeena
Solar, Inc., a Delaware corporation (the “Company”), and ____________________
(the “Optionee”), an officer, employee, director or consultant of the Company or
of a “Subsidiary,” as defined in Section 424(f) of the Internal Revenue Code of
1986, as amended (the “Code”).
 
WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.001 (“Stock”) in accordance
with the provisions of the Akeena Solar, Inc. 2006 Incentive Stock Plan (the
“Plan”), a copy of which is attached hereto;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1.           Grant of Option.  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
________ shares of Stock.  The Option is in all respects limited and conditioned
as hereinafter provided, and is subject in all respects to the terms and
conditions of the Plan now in effect and as it may be amended from time to time
(but only to the extent that such amendments apply to outstanding
options).  Such terms and conditions are incorporated herein by reference, made
a part hereof, and shall control in the event of any conflict with any other
terms of this Option Agreement.  The Option granted hereunder is intended to be
a nonqualified stock option (“NQSO”) and not an incentive stock option (“ISO”)
as such term is defined in section 422 of the Code.
 
2.           Exercise Price.  The exercise price of the Stock covered by this
Option shall be $_______ per share.  It is the determination of the committee
administering the Plan (the “Committee”) that on the Grant Date the exercise
price was not less than the greater of (i) 100% of the “Fair Market Value” (as
defined in the Plan) of a Common Share, or (ii) the par value of a Common Share.
 
3.           Term.  Unless earlier terminated pursuant to any provision of the
Plan or of this Option Agreement, this Option shall expire five (5) years from
the Grant Date (the “Expiration Date”).  This Option shall not be exercisable on
or after the Expiration Date.
 
Exercise of Option.  The Options shall vest and become exercisable as to
one-third of the total amount of shares subject to the Option on each of the
first, second and third anniversaries of the date of grant, and subject to the
other terms and limitation of the Plan.  Once the Option becomes exercisable, it
will remain exercisable until it is exercised or until it terminates.
 
 
1

--------------------------------------------------------------------------------

 
4.           Method of Exercising Option.  Subject to the terms and conditions
of this Option Agreement and the Plan, the Option may be exercised by written
notice to the Company at its principal office, which is presently located at
16005 Los Gatos Boulevard, Los Gatos, California 95032.  The form of such notice
is attached hereto and shall state the election to exercise the Option and the
number of whole shares with respect to which it is being exercised; shall be
signed by the person or persons so exercising the Option; and shall be
accompanied by payment of the full exercise price of such shares.  Only full
shares will be issued.
 
The exercise price shall be paid to the Company -
 
(a)           in cash, or by check or such other instrument as may be acceptable
to the Committee;
 
(b)           through the delivery of shares of Stock owned by the Optionee
having a Fair Market Value equal to the exercise price of the Option;
 
(c)           in the form of shares of Stock withheld by the Company from the
shares of Stock otherwise to be received with such withheld shares of Stock
having a Fair Market Value equal to the exercise price of the Option; or
 
(d)           in any combination of (a), (b), or (c) above.
 
Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the shares of Stock with respect to
which the Option is so exercised.  The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such shares of Stock.
 
Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship)
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option.  In the event the Option is exercised by any
person or persons after the death or disability (as determined in accordance
with section 22(e)(3) of the Code) of the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person or persons to
exercise the Option.  All shares of Stock that are purchased upon exercise of
the Option as provided herein shall be fully paid and non-assessable.
 
5.           Transferability of Option.  This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and distribution.  During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee or, in the event of his or her
disability, by his or her guardian or legal representative.
 
6.           Termination by Reason of Death.  If the Optionee dies during his or
her service and prior to the Expiration Date, or if the Optionee’s service is
terminated due to disability, as described in Paragraph 8, or by reason of
retirement, as described in Paragraph 9, and the Optionee dies following his or
her termination of service but prior to the earlier of the Expiration Date or
the expiration of the period determined under Paragraph 8 or 9 (as applicable to
the Optionee), this Option may be exercised (to the extent of the number of
shares of Stock with respect to which the Optionee could have exercised it on
the date of his or her death) by the Optionee’s estate, personal representative
or beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Optionee’s death, at any time prior to the
earlier of (i) the Expiration Date or (ii) one year after the date of the
Optionee’s death. Any part of the Option that was not exercisable immediately
before the Optionee’s death shall terminate at that time.
 
 
2

--------------------------------------------------------------------------------

 
7.           Termination by Reason of Disability.  If the Optionee becomes
disabled (as determined in accordance with section 22(e)(3) of the Code) during
his or her service and, prior to the Expiration Date, the Optionee’s service is
terminated as a consequence of such disability, this Option may be exercised, to
the extent of the number of shares of Stock with respect to which the Optionee
could have exercised it on the date of such termination of service, by the
Optionee or by the Optionee’s legal representative, at any time prior to the
earlier of (i) the Expiration Date or (ii) three months after such termination
of service.  Any part of the Option that was not exercisable immediately before
the Optionee’s termination of service shall terminate at that time.
 
8.           Termination by Reason of Retirement.  If the Optionee’s service
with the Company or any Subsidiary terminates by reason of Normal or Early
Retirement (as such terms are defined below), the Option may be exercised, to
the extent of the number of shares of Stock with respect to which the Optionee
could have exercised it on the date of such Retirement, at any time prior to the
earlier of (i) the Expiration Date or (ii) three months after such termination
of service.  Any part of the Option that was not exercisable immediately before
the Optionee’s termination of service shall terminate at that time.  For
purposes of this Paragraph, “Normal Retirement” shall mean retirement from
active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan
or if no such pension plan exists, age 65, and “Early Retirement” shall mean
retirement from active employment with the Company or any Subsidiary pursuant to
the early retirement provisions of the applicable Company or Subsidiary pension
plan or if no such pension plan exists, age 55.
 
9.           Other Termination of Service.  If the Optionee’s service with the
Company and all Subsidiaries is terminated for any reason other than death, as
described in Paragraph 7, disability, as described in Paragraph 8, or Normal or
Early Retirement, as described in Paragraph 9, this Option shall thereupon
terminate immediately, except that the portion of the Option that was
exercisable on the date of such termination of service may be exercised at any
time prior to the earlier of (i) the Expiration Date or (ii) thirty days after
such termination of service if the Optionee’s service with the Company or any
Subsidiary was terminated by the Company or such Subsidiary without cause (the
determination as to whether termination was for cause to be made by the
Committee). The transfer of the Optionee’s service from the Company to a
Subsidiary, or vice versa, or from one Subsidiary to another, shall not be
deemed to constitute a termination of service for purposes of the Option
Agreement.
 
10.           Withholding of Taxes.  The obligation of the Company to deliver
Stock upon the exercise of this Option shall be subject to applicable federal,
state and local tax withholding requirements.  If the exercise of the Option is
subject to the withholding requirements of applicable federal, state and/or
local tax law, the Optionee, subject to the provisions of the Plan and such
additional withholding rules (the “Withholding Rules”) as shall be adopted by
the Committee, may satisfy the withholding tax, in whole or in part, by electing
to have the Company withhold (or by returning to the Company) shares of Stock,
which shares shall be valued, for this purpose, at their Fair Market Value on
the date the amount attributable to the exercise of the Option is includable in
income by the Optionee under section 83 of the Code.  Such election must be made
in compliance with and subject to the Withholding Rules, and the Company may
limit the number of withheld shares to the extent necessary to avoid adverse
accounting consequences.
 
 
3

--------------------------------------------------------------------------------

 
11.           Governing Law.  This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible.  Otherwise, the laws
of the State of Delaware (without reference to the principles of conflict of
laws) shall govern the operation of, and the rights of the Optionee under, the
Plan and Options granted thereunder.
 
IN WITNESS WHEREOF, the Company has caused this Nonqualified Stock Option
Agreement to be duly executed by its duly authorized officer, and the Optionee
has hereunto set his or her hand and seal, all as of the date set forth below.
 

   
AKEENA SOLAR, INC.
                 
Date
 
By:
               
Optionee

 
 
 
4

--------------------------------------------------------------------------------

 
AKEENA SOLAR, INC.
 
2006 INCENTIVE STOCK PLAN

 
Notice of Exercise of Nonqualified Stock Option
 
I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of ____________________, ______, by
Akeena Solar, Inc. (the “Company”), with respect to the following number of
shares of the Company’s common stock (“Shares”), par value $0.001 per Share,
covered by said option:
 

 
Number of Shares to be purchased:
_______
 
Purchase price per Share:
$_______
 
Total purchase price:
$_______



___
A.
Enclosed is cash, check, or any other instrument that is acceptable to the
Company in the amount of $__________ in full/partial [CIRCLE ONE] payment for
such Shares;
     
and/or
 
___
B.
Enclosed is/are Share(s) with a total fair market value of $_________ on the
date hereof in full/partial [CIRCLE ONE] payment for such Shares;
     
and/or
 
___
C.
I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option.
     

Please have the certificate or certificates representing the purchased Shares
registered in the following name or
names*:_________________________________________________; and sent to
_______________________________________________________________________.
 


 
Dated:, ____________________, 2008
   
Optionee’s Signature



*  Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.
 
 
 
 
5